United States Court of Appeals
                              For the Eighth Circuit
                           ___________________________

                                 No. 18-3629
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                                John Joseph Pierce

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                           Submitted: October 14, 2019
                              Filed: November 25, 2019
                                  [Unpublished]
                                  ____________

Before SMITH, Chief Judge, GRUENDER and BENTON, Circuit Judges.
                              ____________

PER CURIAM.

       John Pierce pleaded guilty to being a felon in possession of a firearm. See 18
U.S.C. §§ 922(g)(1), 924(a)(2). His presentence investigation report included a four-
level enhancement for possession of a firearm in connection with another felony
offense. See U.S.S.G. § 2K2.1(b)(6)(B). Pierce objected to the enhancement. The
district court 1 overruled the objection and calculated a total offense level of 23, a
criminal history category of VI, and an advisory sentencing guidelines range of 92
to 115 months. The district court sentenced Pierce to 92 months’ imprisonment.

       Pierce argues on appeal that the district court erred in applying the four-level
enhancement for possession of a firearm in connection with another felony offense
because his firearms possession “merely facilitated another firearm possession
offense.” See Iowa Code § 724.4(1). He argues that the enhancement is meant to
address “additional conduct that is somehow aided or advanced by a defendant’s
firearm possession.” We review a district court’s application of the sentencing
guidelines de novo. United States v. Johnson, 846 F.3d 1249, 1250 (8th Cir. 2017).

       Pierce concedes that his argument is controlled by our decision in United
States v. Walker, 771 F.3d 449 (8th Cir. 2014). In Walker, we held that a violation
of Iowa Code section 724.4(1), as here, constitutes “another felony offense” for
purposes of a § 2K2.1(b)(6)(B) enhancement. 771 F.3d at 452-53. We thus affirm
the district court’s sentence. See United States v. Manning, 786 F.3d 684, 686 (8th
Cir. 2015) (“A panel of this Court is bound by a prior Eighth Circuit decision unless
that case is overruled by the Court sitting en banc.”).
                         ______________________________




      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.
                                   -2-